Wright, C. J.
We strongly incline to the opinion that one, if not more, of the respondents occupies the position of an innocent purchaser; and acquired and transferred the title to the land without notice of the equity now set up by complainant. Indeed it is very clear that they had no actual notice and it is questionable, to say- the least of it, whether there was any constructive notice. But as we conclude that upon the merits of the case,looking alone to the equity set up by complainant, the decree below must be reversed, we direct our attention to this view of it. In doing so we shall examine in their order the points made by counsel for the complainant.
The trust deed conveyed to Scott one hundred and sixty acres of land, and was made to secure the sum of seventy dollars with interest. The debt was due three months from the date of the deed. The deed contained this condition: “ If the said Michael Singleton shall fail to pay the sum of money, or any part thereof when due, then the said Thomas Scott shall, after having given notice by three week’s publication in the newspaper, proceed to sell at the door of the court house of Jackson county, at public auction, for cash, highest bidder, the above described real estate, and is hereby - authorized and empowered to execute to the purchas'feY’ktf1 such sale all deeds,” &c. Soon after the execution 'qf the -, deed, (to-wit, May 11, 1852,) Scott sold and assigned ,his interest in the promissory note to M. & J. Beaubicn. The sale was made September 25,1852, the notice thereof being published in the “Western Democrat,” a newspaper published in the county of Jackson, for four weeks successively, commencing on the 25th of August and ending on the 15th of September, 1852. It took place at the door of the court house in Jackson county, and was made at public auction. There is testimony tending to show J. Beaubien caused the notice of the sale to be published, and that Scott knew nothing of it until a day or two before the sale. It is not denied however that Scott was present and conducted the sale, and *594made the deed to the purchaser. It is now claimed that the power to sell was delegated to Scott, and that as he did not fix upon the time of sale, or direct what may be termed the foreclosure of the deed of trust, the sale is void. The power to sell, it is said, was a discretionary power, and could not be transferred to a third person by assignment.
To this position the first answer is, that while there is some proof tending to establish the fact relied upon, there is no allegation in the bill of this nature; nor is-it pretended therein that any other person than Scott fixed upon the time of the sale, or directed the advertisement of the same. It seems to have been an afterthought, and to have been only incidentally developed by the testimony. The complainant, as we shall see by his bill, relied upon different grounds for impeaching the sale. He has made his case by that, and will not now be permitted to make a different one by his proof and upon the hearing. Boone v. Chiles, 10 Pet. 211.
But it is not true that the donee of a power cannot in any case execute a deed of appointment or any other act by attorney. He may not do so, where by the nature of his appointment, a special confidence is reposed in his discretion. In the nature of things, it is said, he cannot transfer to another this discretion; it can only be exercised by himself, in pursuance of the confidence reposed in him. Where however a particular thing is directed to be done, which does not require the exercise of judgment, a substitution is admissible. Pearson v. Jamison, 3 McLean 197; Heirs of Piatt v. Heirs of McCullough, Ib. 69, and the authorities there cited.
In this case the thing to be done, and the manner of its execution, were particularly directed by the instrument containing the power. Thus, the sale was to be at the door of the court house in Jackson County; it was to be at public auction; was to be for cash; the notice was to be given in a newspaper and for three weeks. The trustee had no discretion to exercise, unless it was in the selection of the paper in which the notice was to be published and the day of sale. *595And having conducted the sale in all respects as required by the power, he adopted the selection made and time fixed, and the case must stand as if he had acted from the beginning by himself instead of through another.
The charge that there was a combination at the time of the sale, between the trustee and the bidders, to sacrifice the land and make it sell at a grossly inadequate price, is not sustained by the proof. Indeed we think the evidence shows that the trustee acted in the utmost good faith, and that he studiously endeavored to guard and protect the interest of the complainant. Not only so, but the bill fails to charge any such combination. It is stated, “that said trustee’s sale was conducted in a fraudulent and improper manner, for that the said trustee, said Beaubien and Smith, well knew that either forty acre tract of said land was of sufficient value to satisfy said note and mortgage; yet that the same was offered for sale in one lump as aforesaid, and sold in one lump for the sum of one hundred and fifty dollars, a grossly inadequate price. And that there were but two or three persons present at the said sale, and there was no necessity of their proceeding with the sale, but the same might and should have been adjourned to afford an opportunity for more persons being present, who might bid on the lands, so that the same might sell for about their reasonable value.” In addition to this, the subsequent purchasers are charged with notice of “ the fraudulent and improper proceedings aforesaid.” Now it was not necessary for the pleader to set forth all the minute facts tending to establish or confirm the fact of combination to sacrifice the land. But to admit testimony upon the subject, and put the respondents upon their defense thereon, there should at least have been a general statement of the facts. (Story’s Eq. Jur., sections 28, 252, 257, 263; James v. MeKernan, 6 Johns. 543.) The general rule (says Kent, 0. J., in this case,) is, that no interrogatories can be put that do not arise from the facts charged in the issue. And it is no sufficient answer to soy that the objection not being made on the hearing in the *596court below, must be deemed to have been waived. It was improper'to consider the testimony looking to that point, if any, and counsel for the respondents had a right to presume that such would be the action of the court. Indeed there is nothing to show but what it was passed over without consideration, and if so, properly. Crocket v. Lee, 7 Wheat. 522.
It is also insisted that the sale was void, for the reason that the whole tract was sold when the smallest subdivision according to the government surveys would have sold for a sufficient amount to satisfy the debt. And in connection with this objection we will consider the one that the land was sold for a price grossly inadequate, and that therefore the sale should have been set aside.
We will not stop to examine the point made by appellants, that under the appointment the trustee had no power or authority to sell less than the whole tract; that he had no right to sell it in parcels. However this may be, it was certainly not his duty, nor would he have a right to do so, if thereby the interest of the debtor would be prejudiced. It is clear that the deed does not in terms require a sale in parcels. The trustee is not empowered even (as is usually the case) to sell said land, “or so much thereof as may he necessarybut the power is to “sell at public auction for cash, to the highest bidder, the above described real estate.” Under this power he was fully justified in selling the land “in a lump,” (as stated in the bill) if thereby he promoted the interest of tho debtor. The charge upon this subject, contained in the bill, is fully denied and put in issue by the answer, and all the testimony there is upon the subject shows that complainant was benefited rather than injured by this manner of selling. By this we mean that the testimony shows, that in the language of one witness, “the quarter section when sold as a whole would bring more than if sold in fortiesor as another expresses it, “it was more judicious to sell it as a whole.” If this was the true state of the case (and there is nothing to rebut it,) then the sale *597was not void. The trustee was bound to act in good faith, and in the exercise of any discretion left with him was bound to exercise it in a reasonable manner. If it would have been injudicious to sell the land in parcels, and the trustee knew it, he would have violated the trust reposed in him. We do not say that the sale for that reason Avould have been so far void as to defeat the title of a bona fide purchaser. It certainly would not be where the trustee acted judiciously, and for what, as is shown by the testimony, was the best interest oí the debtor. Parties may fix their own terms to any contract, and may prescribe the manner in which it may be enforced, and sales made in accordance with the terms thus fixed and the manner thus prescribed, will be good and valid. There may be cases, of course, where equities may arise between the immediate parties to the contract, as between a mortgagor and mortgagee, trustee and beneficiary and the like. These equities will not, however, interfere with the title in the hands of a bona fide purchaser. (Code of 1851, sections 2081, 2096-7.) Thus, where as in this case, a power is given to sell land upon default being made in the payment of the debt secured, and the debtor has not provided for its sale in parcels, the sale should not be set aside if it was more judicious to sell the whole tract in a body, or if in this way the interest of the debtor would be promoted. And eertainly to thus sell, would not, under like circumstances, vitiate the title of a party purchasing, who was ignorant of what would be most for the interest of the beneficiary. The trustee might be liable for an abuse of the trust or confidence reposed in him, but the sale would not be invalid.
In Cavender v. Heirs of Smith, 1 Iowa 306, it was said, that “without pronouncing positively, we are inclined to the opinion, that gross inadequacy of price is not of itself sufficient to set aside a judicial sale, but that this may become an element quite controlling in connection with other circumstances.” Further than this we need not go in this cáse, for, as was said in that, “under none of the cases to *598which we have directed our attention do we regard the price paid in this so grossly inadequate, unaccompanied by circumstances of fraud, as to invalidate the title.” The highest estimate placed upon the land at the time of the sale is $1,600; the lowest, $320; the average value according to the estimates of witnesses, being about seven hundred and seventy dollars. The land was sold in 1851 for $115; and in 1852 and 1853 lands were entered in the government land office in the immediate vicinity of this tract, lands that some of the witnesses testify to be equally valuable. The improvements were unimportant. Under this proof we could not say that the title was invalid because of the gross inadequacy of the price paid. Cavender v. The Heirs of Smith, supra, and the authorities there cited.
The point is made that the deed of trust is too indefinite as to the manner of advertising the property, “the newspaper” being the only designation of the paper in which the notice should be published; and that the instrument must be treated, therefore, as- a mortgage, and should have been foreclosed as such. We think, however, it was perfectly competent for the parties to make just such an agreement as they did, and refer thus to the manner or medium of publication. The grantor, by this provision, left it to the trustee to select the newspaper. This he certainly had a right to do. There is no indefiniteness as to the manner of advertising, for that is to be by newspaper publication as contra-distinguished from printed or written notices posted up in public places.
The only difference between this case and that of Leffler v. Armstrong, 4 Iowa 482 as to this point is, that there the power was given to third persons to sell, the notice to be given “by advertisement in some newspaper printed in Burlington, Iowa Territory.” It is there said that the parties may legally insert a provision (in a mortgage or deed of trust) conferring upon a mortgagee or a third person the power to sell; and that the deed fully empowered the trustees named to foreclose by sale, without the aid of a court. *599If the mortgagor, or grantor in a deed of trust, sees proper to leave the selection of the newspaper in which the notice shall be published, to the discretion of the mortgagee or trustee, without confining him to the limits of any particular county or city within which to make the selection, we know of no reason why we should prescribe a different manner, or why we should interfere with the terms of such a contract. If not impeachable for fraud, or some other cause outside of the instrument itself, it must be treated as the agreement of the parties and by which they should be bound. Of course there might be such mal-conduct on the part of the trustee in the selection of the newspaper as Avould render him liable, and render invalid the title in the hands' of the holder with notice. That, however, would be a different question and one that does not arise here.
The other questions in the case either do not arise for the want of proper averments in the bill, or else are sufficiently disposed of by what has already been said.
Decree reversed.